                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Timothy C. Borup,                                          Civ. No. 18-1647 (PAM/DTS)

                    Plaintiff,

v.                                                    MEMORANDUM AND ORDER

The CJS Solutions Group, LLC
d/b/a The HCI Group,

                    Defendant.


      This matter is before the Court on Defendant’s Motion for Partial Summary

Judgment. For the following reasons, the Motion is denied without prejudice.

BACKGROUND

      In May 2017, Plaintiff Timothy Borup worked for Defendant The CJS Solutions

Group d/b/a The HCI Group (“HCI”).         Borup was assigned to the Mayo Clinic in

Rochester, Minnesota. His job was to assist physicians, nurses, and other healthcare

providers with the transition to a new patient-management system called Epic. At the time,

Borup had just finished medical school and was living in Columbus, Ohio. He flew to

Rochester on May 4, 2017, and flew from Rochester to Grand Rapids, Michigan (where he

had recently purchased property) on May 26, 2017. Between May 4 and May 26, he stayed

at a hotel near the clinic and worked from 7 am to 7 pm Monday through Friday.

      This litigation seeks to resolve the issue of whether Borup and other temporary

workers HCI employed at the Mayo Clinic in May 2017 were “employees” within the

meaning of the Fair Labor Standards Act (“FLSA”). For purposes of this Motion, however,

HCI asks the Court to assume that the workers were employees under the FLSA. Thus, the
only issue to be resolved here is whether the time Borup spent traveling to and from

Rochester is compensable time under the FLSA. If, however, the Court or the jury

ultimately determines that Borup was not an employee, then the issue of his travel time is

moot.

DISCUSSION

        Federal jurisdiction is limited by Article III of the Constitution, which restricts the

Court’s power to “Cases” and “Controversies.” U.S. Const. Art. III § 2. Implicit in this

limitation is the idea that a federal court should not rule on hypothetical questions. Indeed,

“the oldest and most consistent thread in the federal law of justiciability is that the federal

courts will not give advisory opinions.” Flast v. Cohen, 392 U.S. 83, 96 (1968) (quotation

omitted).

        The question presented here, albeit an important one to the parties and one that

might hasten the informal resolution of the litigation, is not an issue that is yet ripe for

decision. In the context of a motion for partial summary judgment, the parties request a

ruling as to whether Borup and the other individuals who have opted into this litigation are

due compensation for travel time, assuming they are employees. But the issue of whether

they are actually employees, which is a dispositive threshold issue, has not yet been

presented to the Court. HCI asks the Court for a judgment “setting forth what the parties’

rights would be if” Borup is an employee. Nat’l Mfg. Co. v. Citizens Ins. Co. of Am., No.

13CV314, 2015 WL 1735423, at *3 (D.N.J. Apr. 15, 2015) (emphasis omitted). This

“places the Court in the untenable position of being asked to render an advisory opinion on

a hypothetical determination of critical facts.” Boden v. St. Elizabeth Med. Ctr., Inc., No.

16CV49, 2018 WL 4855210, at *4 (E.D. Ky. Oct. 5, 2018).

                                               2
       “Rule 56 [is not] a vehicle for obtaining rulings on issues that may never have to be

addressed.” Marshall Contractors, Inc. v. Peerless Ins. Co., 827 F. Supp. 91, 93 (D.R.I.

1993). The Court thus declines the parties’ invitation to issue an advisory opinion on the

issue presented here.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Partial

Summary Judgment (Docket No. 108) is DENIED without prejudice.



Dated: October 1, 2019

                                          s/ Paul A. Magnuson
                                          PAUL A. MAGNUSON
                                          United States District Court Judge




                                             3
